Case 1:15-cv-08725-GBD-RWL Document 251-13 Filed 09/13/19 Page 1 of 4




                   E[KLELW 0
                  Case 1:15-cv-08725-GBD-RWL Document 251-13 Filed 09/13/19 Page 2 of 4


Table of Contents



                                                               UNITED STATES
                                                   SECURITIES AND EXCHANGE COMMISSION
                                                                                           Washington, D.C. 20549


                                                                                            FORM 20-F
       (Mark One)
          ☐     REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                  or
          ☒     ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                            For the fiscal year ended December 31, 2018
                                                                                  Or
          ☐     TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                  Or
          ☐     SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                             Date of event requiring this shell company report
                                                                          For the transition period from             to
                                                                                  Commission File Number: 001-31368


                                                                                                  Sanofi
                                                                            (Exact name of registrant as specified in its charter)
                                                                                                      N/A
                                                                               (Translation of registrant’s name into English)
                                                                                                    France
                                                                                (Jurisdiction of incorporation or organization)
                                                                                  54, Rue La Boétie, 75008 Paris, France
                                                                                   (Address of principal executive offices)

                                                        Karen Linehan, Executive Vice President Legal Affairs and General Counsel
                                                54, Rue La Boétie, 75008 Paris, France. Fax: 011 + 33 1 53 77 43 03. Tel: 011 + 33 1 53 77 40 00
                                                  (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person)

                                                    Securities registered or to be registered pursuant to Section 12(b) of the Act:
                                      Title of each class:                                                     Name of each exchange on which registered:
        American Depositary Shares, each representing one half of one ordinary share, par
                                       value €2 per share                                                              NASDAQ Global Select Market
                            Ordinary shares, par value €2 per share                                                    NASDAQ Global Select Market*
                                   Contingent Value Rights                                                                NASDAQ Global Market
                                                           Securities registered pursuant to Section 12(g) of the Act: None
                          The number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2018 was:
                                                                             Ordinary shares: 1,245,454,385
       Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ☒ NO ☐.
       If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
       1934. YES ☐ NO ☒.
       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months
       (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒               No ☐
       Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (§232.405 of this
       chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files). Yes ☒                  No ☐
       Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or an emerging growth company. See definition of “large
       accelerated filer,” “accelerated filer” or “emerging growth company” in Rule 12b-2 of the Exchange Act.

       Large accelerated filer ☒                        Accelerated filer ☐                             Non-accelerated filer ☐                              Emerging growth company ☐
       If an emerging growth company that prepares its financial statements in accordance with U.S. GAAP, indicate by check mark if the registrant has elected not to use the extended transition period for
       complying with any new or revised financial accounting standards† provided pursuant to Section 13(a) of the Exchange Act. ☐
       † The term “new or revised financial accounting standard” refers to any update issued by the Financial Accounting Standards Board to its Accounting Standards Codification after
       April 5, 2012.
       Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing:
                                                                        International Financial Reporting Standards as issued by
       U.S. GAAP ☐                                                           the International Accounting Standards Board ☒                     Other ☐
       If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.
       Item 17 ☐            Item 18 ☐
       If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).           Yes ☐                      No ☒.
       *Not for trading but only in connection with the registration of American Depositary Shares representing such ordinary shares.
                 Case 1:15-cv-08725-GBD-RWL Document 251-13 Filed 09/13/19 Page 3 of 4

Table of Contents

       ITEM 4. INFORMATION ON THE COMPANY


       B.8. Production and raw materials                                                          ◆ the Injectables facilities in France (Le Trait), Italy (Anagni), Ireland (Waterford),
                                                                                                    Germany (Frankfurt) and the United States (Ridgefield);
       We have opted to manufacture the majority of our products in-house. There are              ◆ the Pharmaceuticals facilities in France (Ambarès and Tours) and the United
       three principal stages in our production process: the manufacture of active
                                                                                                    Kingdom (Haverhill);
       ingredients, the transformation of those ingredients into drug products or vaccines,
       and packaging those products.                                                              ◆ the Consumer Healthcare facilities in France (Compiègne) and the United States
       Our general policy is to produce the majority of our active ingredients and principal        (Chattanooga); and
       drug products at our own plants in order to reduce our dependence on external              ◆ the Vaccines facilities in France (Marcy l’Étoile and Le Trait, which handle filling
       suppliers. We also rely on third parties for the manufacture and supply of certain           and packaging of Fluzone® ID for the US market), the United States (Swiftwater)
       active ingredients, drug products and medical devices. Active ingredients are                and Canada (Toronto).
       manufactured using raw materials sourced from suppliers who have been subject
                                                                                                  Wherever possible, we seek to have multiple plants approved for the production of
       to rigorous selection and approval procedures, in accordance with international
                                                                                                  key active ingredients and our strategic finished products (this is the case with
       standards and our own internal directives. We have outsourced some of our
                                                                                                  Lovenox®, for example).
       production under supply contracts associated with acquisitions of products or
       businesses or with plant divestitures, or to establish a local presence to capitalize      In May 2010, Genzyme’s Allston facility in the United States entered into a consent
       on growth in emerging markets. Our pharmaceutical subcontractors follow our                decree with the US government following FDA inspections at the facility that resulted
       general quality and logistics policies, as well as meeting other criteria. See ‘‘Item 3.   in observations and a warning letter raising Current Good Manufacturing Practices
       Key Information – D. Risk Factors – Risks Relating to Our Business’’.                      (CGMP) deficiencies.
       At the start of 2017 we launched our “Global External Manufacturing” team, to              The workplan was completed on March 31, 2016. The next step was a third-party
       enhance the way we manage relations with our third-party suppliers of finished             certification process. In August 2017, the FDA conducted an inspection of the facility
       products.                                                                                  and delivered a favorable conclusion, following which certification was received on
                                                                                                  October 4, 2017.
       We also obtain active ingredients from third parties under collaboration
       agreements. This applies in particular to the monoclonal antibodies developed with         The Allston facility is required to engage a third-party expert to audit its
       Regeneron.                                                                                 manufacturing operations for an additional period of at least five years.
       Our pharmaceutical production sites are divided into three categories:                     More details about our manufacturing sites are given below at section ‘‘D. Property,
                                                                                                  Plant and Equipment’’.
       ◆ global sites, which serve all markets: located mainly in Europe, these facilities
         are dedicated to the manufacture of our active ingredients, injectable products,
         and a number of our main solid-form products;                                            B.9. Insurance and risk coverage
       ◆ regional sites, which serve markets at regional level, in Europe and particularly        We are protected by four key insurance programs, relying not only on the traditional
         the BRIC-M countries (Brazil, Russia, India, China and Mexico), giving us a              corporate insurance and reinsurance market but also on our direct insurance
         strong industrial presence in emerging markets; and                                      company, Carraig Insurance DAC (Carraig).
       ◆ local sites, which serve their domestic market only.                                     These four key programs cover Property & Business Interruption, General & Product
                                                                                                  Liability, Stock and Transit, and Directors & Officers Liability.
       Sanofi Pasteur produces vaccines at sites located in the United States, Canada,
       France, Mexico, China and India. The pharmaceutical site at Le Trait (France) also         Carraig participates in our coverage for various lines of insurance including
       contributes to Sanofi Pasteur’s industrial operations by making available its sterile      Property & Business Interruption, Stock and Transit, and General & Product Liability.
       filling facilities.                                                                        Carraig is run under the supervision of the Irish regulatory authorities, is wholly
                                                                                                  owned by Sanofi, and has sufficient resources to meet those portions of our risks
       All of our production facilities are good manufacturing practice (GMP) compliant, in
                                                                                                  that it has agreed to cover.
       line with international regulations.
       Our principal sites approved by the FDA are:                                               It sets premiums for our entities at market rates. Claims are assessed using the
                                                                                                  traditional models applied by insurance and reinsurance companies, and the
       ◆ the Biologics facilities in the United States (Allston, Framingham and                   company’s reserves are regularly verified and confirmed by independent actuaries.
         Northborough), France (Lyon Gerland, Vitry-sur-Seine), Germany (Frankfurt)
                                                                                                  Our Property & Business Interruption program covers all our entities worldwide,
         and Belgium (Geel);
                                                                                                  wherever it is possible to use a centralized


        66        SANOFI / FORM 20-F 2018
                 Case 1:15-cv-08725-GBD-RWL Document 251-13 Filed 09/13/19 Page 4 of 4

Table of Contents

                                                                                                     ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS


       capital requirements. At year-end 2018, we held cash and cash equivalents              from public sector bodies) decreased from €93 million as of December 31, 2017 to
       amounting to €6,925 million, substantially all of which were held in euros (see        €61 million as of December 31, 2018 (see Note D.10. to our consolidated financial
       Note D.13. to our consolidated financial statements included at Item 18 of this        statements).
       annual report). As at December 31, 2018, €505 million of our cash and cash             In November 2011, Sanofi obtained the necessary corporate authorizations to
       equivalents were held by our captive insurance and reinsurance companies in            purchase any or all of the outstanding Contingent Value Rights (“CVRs”) and
       accordance with insurance regulations.                                                 subsequently purchased CVRs in 2011. In 2012 following a tender offer initiated in
       We run the risk of delayed payments or even non-payment by our customers, who          September 2012 on the basis of the same corporate authorization, Sanofi purchased
       consist principally of wholesalers, distributors, pharmacies, hospitals, clinics and   an additional 40,025,805 CVRs (for a total consideration of approximately $70
       government agencies (see “Item 3.D. Risk Factors – 2. Risks Relating to Our            million), followed by a further 10,928,075 CVRs (for approximately $9 million) in
       Business – We are subject to the risk of non-payment by our customers”).               2013, 1,879,774 CVRs (for approximately $1 million) in 2014, and none in 2015,
       Deteriorating credit and economic conditions and other factors in some countries       2016, 2017 and 2018. As of December 31, 2018, a total of 236,457,284 CVRs were
       have resulted in, and may continue to result in an increase in the average length of   outstanding out of the 291,313,510 issued at the time of the Genzyme acquisition.
       time taken to collect our accounts receivable in these countries. Should these
                                                                                              At year-end 2018, we had no commitments for capital expenditures that we consider
       factors continue, it may require us to re-evaluate the collectability of these
                                                                                              to be material to our consolidated financial position. Undrawn confirmed credit
       receivables in future periods. We carefully monitor sovereign debt issues and
                                                                                              facilities amounted to a total of €8 billion at December 31, 2018. For a discussion of
       economic conditions and evaluate accounts receivable in these countries for
                                                                                              our treasury policies, see “Item 11. Quantitative and Qualitative Disclosures about
       potential collection risks. We have been conducting an active recovery policy,
                                                                                              Market Risk.”
       adapted to each country and including intense communication with customers,
       negotiations of payment plans, charging of interest for late payments, and legal       We expect that cash from our operations will be sufficient to repay our debt. For a
       action. Over our business as a whole, the amount of trade receivables overdue by       discussion of our liquidity risks, see “Item 11. Quantitative and Qualitative
       more than 12 months (which primarily consists of amounts due                           Disclosures about Market Risk.”


                                                                                                                                           SANOFI / FORM 20-F 2018              127
